        Case 4:19-cv-10432-TSH Document 27-1 Filed 03/22/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


AFRICAN COMMUNITIES TOGETHER, et al.,

                     Plaintiffs,                          Civil Action No. 19-cv-10432
              v.

DONALD J. TRUMP, et al.,

                     Defendants.



  [PLAINTIFFS’ PROPOSED] ORDER GRANTING ASSENTED TO MOTION FOR
 LEAVE TO FILE REPLY IN EXCESS PAGES TO DEFENDANTS’ OPPOSITION TO
                MOTION FOR PRELIMINARY INJUNCTION

       Upon consideration of the Assented to Motion for Leave to File Reply in Excess

Pages to Defendants’ Opposition to Motion for Preliminary Injunction in the above-

captioned matter, it is this _____ day of ____________, 2019, hereby

       ORDERED, that the Assented to Motion for Leave to File a Reply in Excess

Pages to Defendants’ Opposition to Motion for Preliminary Injunction be, and the same

hereby is, GRANTED.



                                           __________________________________
                                           United States District Judge
